DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "considerably smaller" in claim 14 is a relative term which renders the claim indefinite.  The term "considerably smaller" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how much smaller the intermediate working surface must be . 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jürgens (WO 2014/029455) in view of Hovda (US 2004/0116922). Note that in the interest of simplicity references to Jürgens are made to an English publication which claims priority to the WIPO document (US 2015/0201922).
Regarding claims 1-6, 12-14 and 17, Jürgens discloses a surgical plasma vaporization electrode (figures 1-2) comprising an electrode head with two electrically conductive working surfaces in different planes (4 and 5) which are electrically isolated from each other by a non-conductive member (3). Electrode 4 is considered the intermediate electrode, being between any other concentric electrodes when projected into a plane, and is further considered to be “considerably smaller” than the other working surfaces. Electrode 4 is disclosed as being used for plasma ignition ([0028]). The working surfaces can be considered layers, although this is also a product-by-process limitation (MPEP 2113).  Any conductive portion of the head, including one or more electrodes or their connected leads, can be considered the electrically conductive member. The working surfaces are substantially annulus-shaped and approximately . 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jürgens and Hovda, further in view of Furnish (US 2010/0312233).
Regarding claim 7, the system of Jürgens-Hovda discloses all the features as discussed above but does not disclose using a magnetic/capacitive/optical sensor for determining movement of the head relative to something else where the electronic control is adapted to activate and/or deactivate at least one working surface depending on the movement of the head. Furnish discloses an electrosurgical system which uses a magnetic or optical sensor in conjunction with an electronic controller to activate or deactivate an electrode based on extension and retraction relative to a housing (note movement of electrode 18 with respect to housing 12 in figs. 2-4, [0042]). Furnish teaches this prevents undesirable sparks ([0008]-[0009]). Therefore, before the filing date of the invention, it would have been obvious to provide the system of Jürgens-Hovda with the ability to control the output of energy based on the position of the electrodes relative to the handle, as taught by Furnish, to produce the predictable result of allowing a user to dictated the delivery of energy to the electrodes in a desired manner.
Regarding claim 8, while the system of Jürgens-Hovda-Furnish does not specifically disclose that a forward electrode is activated and a behind electrode is deactivated upon movement of the head, Jürgens-Hovda does disclose multiple electrodes where, depending on the particular procedure and preferences of a particular user, some electrodes may not be needed at a given movement. Furnish does suggest that it is beneficial to not activate electrodes on based of their relative positon (as discussed above). Therefore, before the filing date of the invention, it would have been obvious to allow a user to set a controller to activate and deactivate any of the electrodes in the system of Jürgens-Hovda-Furnish based on their relative position to the handle, depending on the particular procedure being performed on a particular patient and 
Regarding claim 9, Jürgens discloses the use of an impedance measurement sensor to activate and/or deactivate the electrodes based on impedance ([0035]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jürgens and Hovda, further in view of Vegesna (US 2008/0140071).
Regarding claim 10, the device of Jürgens-Hovda discloses the elements as discussed above but fails to disclose that energy is applied between the working surfaces. However, bipolar energy is common in the art. Vegesna, for example, discloses an electrosurgical device and teaches that any number of electrodes can be provide in any number of bipolar pairs ([0059]-[0061]). Therefore, before the filing date of the application, it would have been obvious to allow the system of Jürgens-Hovda, to apply energy between any electrodes as taught by Vegesna, including any of the working surfaces, to produce the predictable result of treating tissue between the activated electrodes.
Regarding claim 11, since the working surfaces of Jürgens-Hovda-Vegesna can be activated in any order, the first activated surface can be considered the predetermined working surface (since the activated surface is not randomly determined), and any subsequently activated electrodes can be considered the “remaining working surfaces.”

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Regarding the language of layers, the word “layer” is very broad and encompasses the structure shown by Jürgens. This is true even if the insulating base member has channels into which a “layer” of insulative material is deposited. Further, it seems unlikely that adding the narrow language necessary to exclude the electrode construction of Jürgens, such as reciting that the insulating base member has an unbroken hemispherical surface upon which the conductive layers are deposited such that the conductive elements protrude from the surface of the base member, is likely to result in a patentable distinction since using methods such as vapor deposition to create electrodes is very common in the art and there is no reason why such a method could not be applied to Jürgens since there are no unexpected results associated with a particular manner of electrode construction and the art recognizes the functional equivalence of such methods (see MPEP 2144.06).
The arguments about the drawing objection are persuasive (see page 6 of the remarks filed 02/11/21), so it is withdrawn.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794